EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ryan Schneider on 14 December 2021.

The application has been amended as follows: 
Claim 11 line 2, “comprises one [[or both ]]of”
Claim 13 line 1, “claim [[1]]3”
Claim 20 line 4, “from”
Claim 26 line 1, “claim [[1]]17”
Claim 29 line 3, “[[the]] desired speeds”
Claim 30 line 3, “[[the]]a desired speed”
Claim 30 line 3, “[[1/min]]rpm”
Claim 35 line 2, “[[the]] motor characteristics”
Claim 37 line 2, “one of[[or both]]”
Claim 38 line 1, “one of[[or both]]”
Claim 39 line 2, “drives [[that ]]is”
Claim 39 line 2, “assemblies and has a drive”

Claim 39 line 3, “with a ring [[that is]]fastened”
Claim 43 line 1, “[[the]]a torque determination”
Claim 44 line 1, “A wind turbine comprising a unit in accordance with claim 1”
Claim 45 line 2, “wherein the [[individual ]]loads”
Claim 47 line 1-2, “the actuating/load determination assemblies”
Claim 47 line 2, “the actuating/load determination assemblies”
Claim 47 line 4, “further of the actuating drives
Claim 47 line 4, “generates”
Claim 47 line 6, “the actuating/load determination assemblies”
Claim 47 line 8, “the actuating/load determination assemblies”
Claim 47 line 9, “the variable external load.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FOUNTAIN whose telephone number is (571)272-6025. The examiner can normally be reached M-F 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON FOUNTAIN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/JUAN G FLORES/Primary Examiner, Art Unit 3745